internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-112040-99 date date company x dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling under sec_29 of the internal_revenue_code company represents that the facts are as follows company leases the right to collect landfill_gas from the owner of the landfill company owns and operates a facility that collects and processes the landfill_gas the landfill_gas is a qualified_fuel under sec_29 company sells the landfill_gas to unrelated persons the facility was originally placed_in_service after date and before date the facility consists of pipes wells headers a condensate knock-out vessel blowers and a meter an addition to the facility was placed_in_service after date and before date pursuant to a binding written contract in effect before date the addition to the facility consists of pipes wells headers and condensate knock-out vessels the addition is connected to the original pipes blowers and meter the addition by itself is incapable of producing filtering compressing and measuring the gas the addition constitutes only x percent of the total facility cost sec_29 of the code allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the tax_year the production of which is attributable to the taxpayer the credit for the tax_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 and f of the code provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before -2- date sec_29 of the code modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 which qualified_fuels include gas produced from biomass sec_29 provides that for purposes of sec_29 such a facility is to be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 is to be applied by substituting for the date therein date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 accordingly based on the facts as represented by company we conclude that sales to unrelated persons of qualified_fuel produced because of an addition to company’s landfill_gas facility which was placed_in_service after date and before date are entitled to the sec_29 credit through date provided that the addition was built pursuant to a binding written contract in effect before date and was placed_in_service before date however no credit will be allowed for sales of fuel produced because of any later addition to company’s facility not built pursuant to a binding written contract in effect before date and placed_in_service before date except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when company’s facility and the addition to the facility were placed_in_service for purposes of sec_29 or whether company’s facility and the addition to the facility are producing a qualified_fuel this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 -3- however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office the original of this letter is being sent to you and copies are being sent to your authorized representatives sincerely yours charles b ramsey branch chief branch office of assistant chief_counsel passthroughs and special industries
